Citation Nr: 0303410	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  02-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than May 12, 1999, 
for service connection for arthritis secondary to service-
connected Crohn's disease.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1966 to July 1970 and from July 1972 to September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran did not make a timely appeal of the July 1996 
rating decision which denied service connection for arthritis 
secondary to the service-connected Crohn's disease.  

3.  There was no clear and unmistakable error in the July 
1996 rating decision which denied service connection for 
arthritis secondary to the service-connected Crohn's disease.  

4.  The reopened claim for service connection for arthritis 
secondary to service-connected Crohn's disease was received 
by VA on May 12, 1999.  


CONCLUSION OF LAW

An effective date of May 12, 1999, for service connection for 
arthritis secondary to service-connected Crohn's disease is 
the earliest effective date provided by pertinent law and 
regulations.  38 U.S.C.A. §§ 5110, 7105 (West 1991); 38 
C.F.R. §§ 3.105(a), 3.157, 3.400(k) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA. See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case, as well as a letter dated in January 
2003, notified the veteran of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, the appellant has not asserted 
that the case requires further development or action under 
VCAA or its implementing regulations.  

Open Claim  The veteran asserts that his claim for service 
connection for arthritis secondary to Crohn's disease has 
been continuously open since October 1991, so that should be 
the effective date for service connection.  

In a letter, dated in October 1991, the veteran claimed that 
his Crohn's disease had increased in severity with effects 
including arthritis and bloating.  In April 1992, the Board 
increased the evaluation for the service-connected Crohn's 
disease to 30 percent, without mention of arthritis.  
Subsequent VA clinical notes, particularly notes dated in 
March 1994 and May 1994, recorded the presence of arthritis, 
without linking it to Crohn's disease.  The October 1994 VA 
examination noted complaints of aches and pains in the joints 
of the hands and did not mention arthritis.  

The veteran was given a VA joints examination in September 
1995 and reported joint pain and stiffness.  The examiner 
recorded limitations of movement in the hands and other 
joints.  Diagnoses were history of Crohn's disease; and 
bilateral carpal tunnel release with arthritis primarily in 
the hands with limitation in range of motion.  The doctor 
found no evidence of synovitis or active inflammatory 
process, although the veteran definitely had a restriction in 
the range of motion of his hands, the right greater than the 
left.  The doctor noted that apparently there had been no 
X-rays made of the joints.  He commented that although one 
can see arthritis with bowel related diseases, he was unable 
on examination alone to determine if the current arthritis 
was "directed to" the veteran's bowel disease.  

The July 1996 rating decision denied service connection for 
arthritis secondary to the service-connected Crohn's disease.  
The RO notified the veteran of this decision in July 1996 and 
provided him with a copy of the decision and with information 
regarding his appellate rights.  Although the veteran has 
asserted that the claim has been continuously open, he has 
not identified any particular correspondence which could be 
construed as a timely notice of disagreement with the July 
1996 rating decision.  The Board's scrutiny of the record has 
not revealed any correspondence which could be construed as a 
timely notice of disagreement with the July 1996 rating 
decision.  Decisions of the RO are final, unless changed by a 
timely appeal.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2002).  As there was no timely notice of 
disagreement, the July 1996 rating decision was final.  

Clear and Unmistakable Error  An otherwise final RO decision 
may be revised if it contains clear and unmistakable error 
(CUE).  38 C.F.R. § 3.105(a), 3.400(k) (2002).  

In his January 2003 letter, the veteran asserted that there 
was CUE in the March 21, 1996 rating decision which denied 
service connection for arthritis.  We find no such rating 
decision.  There was a supplemental statement of the case, 
dated March 21, 1996, on the issue of evaluation of Crohn's 
disease with anemia, but that did not address the arthritis 
issue.  Service connection for arthritis was denied by the 
July 1996 rating decision and we have considered the 
possibility of CUE in that decision.  

Revision of a previous decision requires more than an 
assertion of error.  CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Simply to claim CUE on the basis that previous 
adjudications had improperly weighed and/or evaluated the 
evidence can never rise to the stringent definition of CUE.  
Similarly, neither can broad-brushed allegations of "failure 
to follow the regulations" or "failure to give due 
process," or any other general, nonspecific claim of 
"error" establish CUE.    Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In this case, the veteran has not reasonably 
raised a claim of CUE inasmuch as he has not provided any 
"specificity as to what the alleged error is."  Fugo, 6 
Vet. App. at 43.  

The record itself does not raise the specter of CUE.  The 
Board's review does not disclose any error.  Secondary 
service connection requires competent evidence from medical 
professionals which links the claimed disability to the 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
Grivois v. Brown, 6 Vet. App. 136 (1994).  The evidence in 
this case shows that arthritis was noted by medical doctors.  
However, it does not show that any of the doctors connected 
the arthritis to the Crohn's disease.  Thus the required 
nexus evidence was not present and there was no CUE in the 
denial of secondary service connection for arthritis.  

Date of Claim  An earlier effective date can be assigned if 
the claim was received at an earlier date.  Here, in its 
September 2000 decision, the Board noted that the veteran's 
representative appeared to raise the issue of reopening the 
claim for service connection for arthritis, as secondary to 
Crohn's disease in a May 1999 memorandum.  The RO found that 
the memorandum, received on May 12, 1999, indeed reopened the 
claim.  

Law and regulations provide that the effective date of an 
award based on a claim to reopen after final adjudication 
shall be fixed in accordance with the facts found but shall 
not be earlier than the date VA receives the new claim.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(2002).  Since the claim to reopen was received on May 12, 
1999, that would be the effective date.  

A report of VA examination, outpatient treatment or 
hospitalization for the claimed disorder can be considered an 
informal claim once a formal claim for pension or 
compensation has been allowed, or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, or, in the 
case of a retired member of a uniformed service whose formal 
claim for pension or compensation has been disallowed because 
of receipt of retirement pay.  None of those circumstances 
exist in this case, so the VA clinical records can not be 
considered an earlier informal claim.  38 C.F.R. § 3.157 
(2002).  


ORDER

An effective date earlier than May 12, 1999, for service 
connection for arthritis secondary to service-connected 
Crohn's disease is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

